Fn Me Mocueof Al LAL Has

ne BiCkYSS.

oy ae a,
(cess aee PR bert oD, amet hae)

ORO Cop et CE a Oe

 

 

 

(Offs ae > So cox 0 2 CO F® ling ac (ae Hic

 

SS tpn ~,

— f fin
bce blew = ere fo € slirweclol Agr 2 2

oa od t — pCR St kD Meeceswene cd. i [eBay ck

[

E; See Tees cof eye rol Be olin EEE YL

 

Cs ei A Cec cpl Se line poe ace col bre ie el.

Ke eWhe griatc. Cx, eee fa f (orrenegs ateceet

——

Perce A Fe ems dere leo tea eae“ Alec sete

Se

ary

“f- = [Hoerersormett seegeeesle 2

SF loo (4 Pipbeeee foxe Cer Ez yf Mp Ce AD

 

ie f al Bue pee col Kec ee.

 

no Fre et Heees G2Ltt >» ( Ke 4

F

Pettey x Al Atlas go ait loect cee
Ce Lame PP be Al AT ces hc ol XCig kl Pak
Te See et ss £ Pemeee itd, Ui WAR BLO Upalechdly

=

CLARE S> (ea Teo Le Oz Nte 2 ae Sie

 

sey ef a fh 5 | See
_oteese of FLUTE /

axceosceelkk Reermerczy:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ 2 Yogi es, . . eto
Zo Po~
LZ
LZ
L
f (i
\ a
CZ 7 =
\VZ
L [ } L_)
| / [
\ [
LY c
{ iy 7 VA /
tf —¢
a Zp Z =! LETS. | on 44 In. 4343 . |
WPA HCA LCLAA COF VOWAMMA LA
“Lf |
[J
=e f= » ——— Ai
[f/f [ yA
lh af
{ f TT

 

 

 

 

 

 

 

 

 

 

 

 
